In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-157 CV

____________________


GEORGE ROY BROWN JR., Appellant


V.


FATTS TRUCKING & AUTO SALES AND SERVICE, FRANK PATILLO'S 
TRUCKING, BRYSTAR CONTRACTING, INC., AND 
THE CITY OF BEAUMONT, TX, Appellees




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-165,375




MEMORANDUM OPINION  (1)
 On April 8, 2005, we notified the parties that the notice of appeal did not identify
a judgment or other appealable order, and that it appeared no judgment or appealable order
has been signed in the case.  The appellant filed a response but he does not contend that
a judgment or other appealable order has been signed.  Subject to certain statutory
exceptions not applicable in this case, only final judgments are appealable.  Tex. Civ.
Prac. & Rem. Code Ann. §§ 51.012, 51.014 (Vernon 1997 & Supp. 2005).  The appeal
is dismissed for lack of jurisdiction.  Tex. R. App. P. 42.3.
	APPEAL DISMISSED.
										PER CURIAM
Opinion Delivered June 2, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.